April 08, 2011


Mr. Peter F. Doyle Jr.
2901 Turtle Creek Dr., Suite 105
Port Arthur, TX 77642
Mr. Ken Slavin
Kemp Smith, LLP
221 North Kansas, Suite 1700
El Paso, TX 79901

RE:   Case Number:  11-0239
      Court of Appeals Number:  08-10-00003-CV
      Trial Court Number:  E-171,301

Style:      LESLIE T. HOLMES
      v.
      TEXAS MUTUAL INSURANCE COMPANY

Dear Counsel:

      Today the Supreme Court of Texas issued  the  enclosed  order  in  the
above referenced-case.
                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk

Enclosure
|cc:|Ms. Denise      |
|   |Pacheco         |
|   |Ms. Lolita Ramos|